


110 HRES 932 EH: Expressing support for designation of the

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 932
		In the House of Representatives, U.
		  S.,
		
			January 23, 2008
		
		RESOLUTION
		Expressing support for designation of the
		  week of February 4 through February 8, 2008 as National School
		  Counseling Week.
	
	
		Whereas the American School Counselor Association has
			 declared the week of February 4 through February 8, 2008 as National
			 School Counseling Week;
		Whereas the House of Representatives has recognized the
			 importance of school counseling through the inclusion of elementary and
			 secondary school counseling programs in the last reauthorization of the
			 Elementary and Secondary Education Act of 1965;
		Whereas school counselors have long advocated that the
			 education system of the United States must leave no child behind and must
			 provide opportunities for all students;
		Whereas school counselors have long emphasized the
			 importance of personal and social development in academic achievement;
		Whereas school counselors help develop well-rounded
			 students by guiding them through their academic, personal, social, and career
			 development;
		Whereas school counselors play a vital role in ensuring
			 that students are aware of financial aid and college opportunities;
		Whereas school counselors may encourage students to pursue
			 challenging academic courses to prepare them for college majors and careers in
			 the science, technology, engineering, and mathematics fields;
		Whereas school counselors help students cope with the
			 serious and common challenges of growing up, including peer pressure, mental
			 health issues, school violence, disciplinary problems, the deployment of family
			 members to conflicts overseas, and problems in the home;
		Whereas school counselors are also instrumental in helping
			 students, teachers, and parents deal with personal trauma and community and
			 national tragedies;
		Whereas school counselors are among the few professionals
			 in a school building that are trained in both education and mental
			 health;
		Whereas, despite the important contributions of school
			 counselors to student success, counseling positions are not always protected
			 when budgets are cut;
		Whereas the average student-to-counselor ratio in
			 America's public schools, 476-to-1, is almost double the 250-to-1 ratio
			 recommended by the American School Counselor Association, the American
			 Counseling Association, the American Medical Association, the American
			 Psychological Association, and other organizations;
		Whereas the celebration of National School
			 Counseling Week would increase awareness of the important and necessary
			 role school counselors play in the lives of students in the United States;
			 and
		Whereas the week of February 4 through February 8, 2008
			 would be an appropriate week to designate as National School Counseling
			 Week: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)honors and recognizes the contributions of
			 school counselors to the success of students in our Nation's elementary and
			 secondary schools; and
			(2)encourages the people of the United States
			 to observe National School Counseling Week with appropriate
			 ceremonies and activities that promote awareness of the crucial role school
			 counselors play in preparing students for fulfilling lives as contributing
			 members of society.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
